NO. 12-17-00358-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE:                                                    §

S.E.T.H. AND R.M.R.H.,                                    §    ORIGINAL PROCEEDING

CHILDREN                                                  §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         M.H. filed an original proceeding in which she challenged Respondent’s jurisdiction to
issue a temporary order in a suit affecting the parent-child relationship. On February 6, 2018,
this Court conditionally granted M.H.’s petition and directed Respondent to vacate his November
8, 2017 temporary restraining order and order for a show cause hearing. By an order signed on
February 9, 2018, Respondent has complied with this Court’s opinion and order, rendering this
proceeding moot. Accordingly, we dismiss M.H.’s petition for writ of mandamus as moot.
Opinion delivered February 14, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                       FEBRUARY 14, 2018

                                       NO. 12-17-00358-CV



                                                M.H.,
                                                Relator
                                                  V.

                                     HON. B. JEFF DORAN,
                                          Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
M.H.; who is the relator in Cause No. CCL-17-15607, pending on the docket of the County
Court at Law of Anderson County, Texas. Said petition for writ of mandamus having been filed
herein on November 15, 2017, and the same having been duly considered, because it is the
opinion of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby
dismissed as moot.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.